UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 18-6316


DARRELL J. WILLIAMS,

                    Petitioner - Appellant,

             v.

CECILIA REYNOLDS, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Cameron McGowan Currie, Senior District Judge. (2:16-cv-02835-CMC)


Submitted: August 30, 2018                                    Decided: October 19, 2018


Before GREGORY, Chief Judge, NIEMEYER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrell J. Williams seeks to appeal the district court’s orders accepting the

recommendation of the magistrate judge, denying relief on his 28 U.S.C. § 2254 (2012)

petition, and denying his Fed. R. Civ. P. 60(b) motion. The orders are not appealable

unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Williams has not

made the requisite showing. The district court lacked jurisdiction to deny Williams’ Rule

60(b) motion on the merits because the claims he raised challenged the validity of his

state conviction, and thus the motion should have been construed as a successive 28

U.S.C. § 2254 petition.      See Gonzalez v. Crosby, 545 U.S. 524, 531–32 (2005)

(explaining how to differentiate a true Rule 60(b) motion from an unauthorized second or

successive habeas corpus petition); United States v. Winestock, 340 F.3d 200, 207 (4th

Cir. 2003) (same). In the absence of prefiling authorization from this court, the district

                                             2
court lacked jurisdiction to entertain Williams’ successive § 2254 petition. See 28 U.S.C.

§ 2244(b)(3) (2012).

      Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                            3